AMENDMENT NO. 1

TO SECURITY AGREEMENT




This AMENDMENT NO. 1 TO SECURITY AGREEMENT (this “Amendment”), is made effective
as of June 17, 2008 (the “Effective Date”), by and between Intrepid Technology
and Resources, Inc., a Idaho corporation with its principal place of business
located at 501 West Broadway – Suite 200 Idaho Falls, Idaho 83402 (the
“Company”), the undersigned subsidiaries of the Company (each a “Guarantor” and
collectively together with the Company, the “Grantors”) and YA Global
Investments, L.P. (the “Secured Party”) with reference to the following
recitals:

A.

Secured Party and the Grantors entered into that certain Security Agreement,
dated March 28, 2008 (the “Master Agreement”).  

B.

Contemporaneously with the execution of this Amendment, the Secured Party and
the Company are entering into a Securities Purchase Agreement (the “SPA”)
pursuant to which the Company shall issue and sell to the Secured Party
additional secured debentures (the “Additional Debentures”).  

C.

To induce the Secured Party to execute and deliver the SPA and purchase the
Additional Debentures, the Grantors have agreed to amend the Master Agreement to
provide certain amendments to the Master Agreement to specifically include the
Additional Debentures as part of the “Obligations” as defined in the Master
Agreement.

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which is
hereby acknowledged, Secured Party and the Company agree as follows:

1.

Convertible Debentures.  The Definition of the term “Convertible Debentures” as
used in the Master Agreement shall hereinafter include the Additional
Debentures.

2.

Transaction Documents.

The Definition of the term “Transaction Documents” as used in the Master
Agreement shall hereinafter include the Additional Debentures and the SPA
entered into on the date hereof.  

3.

Obligations Secured.  The definition of the term “Obligations” as used in the
Master Agreement shall specifically include all the obligations of the Company
to the Secured Party under the Additional Debentures.  

4.

Financing Statements.  The Grantors hereby irrevocably authorize the Secured
Party, at any time and from time to time to file in any filing office in any
jurisdiction any initial financing statements and amendments thereto that (a)
described the Pledged Property and (b) contains any other information required
by Part 5 of Article 9 of the UCC for the sufficiency or filing office
acceptance of any financing statement or amendment, including (i) the type of
organization and any organization identification number issued to the Grantors,
and (ii) in the case of a financing statement filed as a fixture filing, a
sufficient description of real property to which the Pledged Property relates.
 The Grantors agree to furnish any such information to the Secured Party
promptly upon request.  The Grantors also hereby ratifies its authorization for
the Secured Party to have filed in any jurisdiction any initial financing
statements or amendments thereto if filed prior to the date hereof.  The Grantor
acknowledges that it is not authorized to file any financing statement or
amendment or termination statement with respect to any financing statement
without the prior written consent of the Secured Party and agree that it will
not do so without the prior written consent of the Secured Party.

5.

Other Actions.  Simultaneously with the execution and delivery of this
Agreement, the Grantor shall make, execute, acknowledge, file, record and
deliver to the Secured Party such documents, instruments, and agreements,
including, without limitation, financing statements, certificates, affidavits
and forms as may, in the Secured Party’s reasonable judgment, be necessary to
effectuate, complete or perfect, or to continue and preserve, the security
interest of the Secured Party in the Pledged Property.  

6.

Acknowledgement.  Each Grantor hereby acknowledges, confirms and agrees that the
security interest granted pursuant to the Master Agreement is a valid,
enforceable and perfected security interests in the Pledged Property granted to
the Secured Party, and each Grantor consents to the transaction pursuant to
which the Company will issue the Additional Debenture.  





7.

Definitions.  Capitalized terms not otherwise defined herein shall have the
meaning ascribed to them under the Master Agreement.

8.

Non-Impairment.  Except as expressly modified herein, the Master Agreement shall
continue in full force and effect, and the parties hereby reinstate and reaffirm
the Master Agreement as modified herein.

9.

Inconsistencies.  In the event of any inconsistency, ambiguity or conflict
between the terms and provisions of this Amendment and the terms and provisions
of the Master Agreement, the terms and provisions of this Amendment shall
control.

10.

Counterparts.  This Amendment may be executed in any number of counterparts,
each of which when executed will be deemed an original and all of which, taken
together, well be deemed to be one and the same instrument.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK





IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

COMPANY:

 

INTREPID TECHNOLOGY AND RESOURCES, INC

 

 

 

By:/s/ John D. Haffey

 

       John D. Haffey

 

       CEO

 

 

 

SECURED PARTY:

 

YA GLOBAL INVESTMENTS, L.P.

 

 

 

By:      Yorkville Advisors, LLC

 

Its:

Investment Manager

 

 

 

By:  ___/s/ Mark Angelo____________________

 

Name:  Mark Angelo

 

Title:    Portfolio Manager

 

 

 

 

 

GUARANTOR:

 

INTREPID TECHNOLOGY AND RESOURCES BIOGAS, LLC

 

 

 

By:

/s/ Jacob D. Dustin

 

Name:

Jacob D. Dustin

 

Title:

Manager

 

 

 

 

 

GUARANTOR:

 

INTREPID ENGINEERING SERVICES, INC.

 

 

 

By:

/s/ Jacob D. Dustin

 

Name:

Jacob D. Dustin

 

Title:

President

 

 








 

MAGIC VALLEY ENERGY COMPANY, LLC

 

 

 

By:

/s/ Jacob D. Dustin

 

Name:

Jacob D. Dustin

 

Title:

Manager

 

 

 

 

 

GUARANTOR:

 

YAKIMA VALLEY BIOGAS, LLC

 

 

 

By:

/s/ Jacob D. Dustin

 

Name:

Jacob D. Dustin

 

Title:

Manager

 















